                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RAJA KANNAN,                                      Case No.17-cv-07305-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE FURTHER DEPOSITION
                                                 v.                                        OF PLAINTIFF
                                  10

                                  11     APPLE INC.,                                       Dkt. No. 112
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has considered the parties’ submissions and arguments on the question of

                                  14   whether and under what circumstances defendant Apple Inc. make take a further deposition of

                                  15   plaintiff Raja Kannan. Dkt. Nos. 112, 130, 131, 137. As the Court explained in its September 25,

                                  16   2019 order, Apple has made a showing that some documents it sought in discovery in advance of

                                  17   Mr. Kannan’s May 1, 2019 deposition were not timely produced, and that Mr. Kannan may have

                                  18   withheld improperly an unknown quantity of responsive documents on grounds of privilege. See

                                  19   Dkt. No. 120 at 5–6. The parties have made a number of submissions since then advising the

                                  20   Court of their respective views regarding whether Mr. Kannan may be deposed by

                                  21   videoconference while in India and describing the logistical challenges such a deposition may

                                  22   pose. Dkt. Nos. 130, 131, 137. The parties agree that no law or other authority prohibits Mr.

                                  23   Kannan, a U.S. citizen, from voluntarily submitting to a deposition in India. They dispute the

                                  24   nature and extent of the logistical challenges of conducting such a deposition by videoconference,

                                  25   and whether, in view of those challenges, the Court should order Mr. Kannan to appear in the

                                  26   United States for further deposition.

                                  27          Having considered the parties’ submissions and arguments, the Court finds that Apple has

                                  28   demonstrated good cause for a further deposition of Mr. Kannan, not to exceed three hours of
                                   1   testimony on the record. The Court is not persuaded that the challenges of taking such a

                                   2   deposition by videoconference in India are as substantial as Apple claims. While the time

                                   3   difference between California and Chennai, India is substantial, this is not an insurmountable

                                   4   obstacle for a short deposition. The Court also is not persuaded that Apple will be unable to

                                   5   arrange for a videoconference with sufficient video and audio quality, or that it will be unable to

                                   6   arrange for exhibits to be provided to Mr. Kannan in advance or handed to him in the deposition.

                                   7   See, e.g., Carrico v. Samsung Elecs. Co., No. 15-cv-02087 DMR, 2016 WL 1265854 (N.D. Cal.

                                   8   Apr. 1, 2016) (discussing logistics of depositions taken by remote means). Accordingly, the Court

                                   9   orders as follows:

                                  10          1. Apple may take a further deposition of Mr. Kannan by videoconference while he is in

                                  11              Chennai, India. If Apple prefers to take the deposition by telephonic means instead, it

                                  12              may do so.
Northern District of California
 United States District Court




                                  13          2. The deposition will be limited to three hours of testimony on the record.

                                  14          3. The parties shall confer and agree upon a mutually acceptable date and time for the

                                  15              deposition. Unless they agree otherwise, the deposition must take place between the

                                  16              hours of 7:00 a.m. and 11:00 a.m. Pacific Time or 6:00 p.m. and 10:00 p.m. Pacific

                                  17              Time, at Apple’s election.

                                  18          4. Apple may elect to take Mr. Kannan’s further deposition following resolution of the

                                  19              parties’ dispute regarding documents Mr. Kannan previously withheld as privileged.

                                  20          5. Apple may choose the location of the deposition in Chennai. Mr. Kannan and his

                                  21              counsel must cooperate with Apple and its counsel with respect to the arrangements for

                                  22              such deposition.

                                  23          6. Mr. Kannan must stipulate in advance of the deposition that he will not object to the

                                  24              taking of his deposition or the use of his deposition testimony in this action on any

                                  25              ground related to the means by which the deposition is taken or the fact that it is taken

                                  26              while he is in India.

                                  27          7. Mr. Kannan must stipulate in advance of the deposition that the oath Mr. Kannan takes

                                  28              will have the same legal effect as if it were administered in California and in the United
                                                                                         2
                                   1              States, and that his testimony will be treated as if given under oath in California and in

                                   2              the United States.

                                   3          If Mr. Kannan plans to travel to the United States for any reason before the close of fact

                                   4   discovery, he shall immediately advise Apple of such plan so that Apple may arrange to take this

                                   5   further deposition of Mr. Kannan in person in the United States.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 4, 2019

                                   8

                                   9
                                                                                                    VIRGINIA K. DEMARCHI
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
